  Case 3:19-cv-02722-B Document 11 Filed 02/18/21                     Page 1 of 22 PageID 2386



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:                                                §
SENIOR CARE CENTERS, LLC, et al.,                     §
                                                      §
    Debtors,                                          §
                                                      §
----------------------------------------------------- §
                                                      §
HARDEN HEALTHCARE LLC,                                §
                                                      §     CIVIL ACTION NO. 3:19-CV-2722-B
    Appellant,                                        §
                                                      §
v.                                                    §
                                                      §
OLP WYOMING SPRINGS LLC; SENIOR §
CARE CENTERS LLC; and PM                              §
MANAGEMENT-ROUND ROCK AL                              §
LLC,                                                  §
                                                      §
    Appellees.                                        §

                            MEMORANDUM OPINION AND ORDER

        Appellant Harden Healthcare LLC (“Harden”) appeals a final order of the United States

Bankruptcy Judge Stacey Jernigan approving a settlement agreement between Debtor Senior Care

Centers LLC, Debtor PM Management-Round Rock AL LLC, and OLP Wyoming Springs LLC

(“OLP”). For the reasons that follow, the ruling of the bankruptcy court is AFFIRMED in all

respects. This appeal is DISMISSED WITH PREJUDICE.




                                                      -1-
  Case 3:19-cv-02722-B Document 11 Filed 02/18/21                    Page 2 of 22 PageID 2387



                                                   I.

                                          BACKGROUND

        This appeal arises from the Chapter 11 bankruptcy of Senior Care Centers LLC and PM

Management-Round Rock AL LLC (“Debtors”). Debtors operate skilled-nursing and assisted-living

facilities around the country. One of the assisted-living facilities Debtors operated is called Wyoming

Springs Assisted Living and Memory Care (“Wyoming Springs”). Doc. 2-1, R., 11. Debtors leased

the premises for Wyoming Springs from OLP. Id. Harden guaranteed the lease. Id. at 12.

        Debtors filed voluntary petitions for Chapter 11 bankruptcy on December 4, 2018. Id. at 22;

In re PM Management - Round Rock AL, LLC, No. 18-3397-sgj11 (Bankr. N.D. Tex. Dec. 4, 2018),

ECF No. 1. As described by Debtors, their “restructuring strategy was to reject the leases at

unprofitable locations and restructure around the profitable facilities.” Doc. 8, Debtors’ Br., 12

(citing Doc. 2-4, R., 693–833). Accordingly, Debtors rejected the Wyoming Springs lease on

February 28, 2019. See Doc. 2-1, R., 83, 100.

        According to Debtors, “new operators” were found “for virtually all of the facilities” whose

leases Debtors rejected. Doc. 8, Debtors’ Br., 12. However, instead of negotiating to transfer

operations of Wyoming Springs to a new entity, OLP and Debtors became “embroiled in contested

litigation on a number of fronts[.]” Doc. 7, OLP Br., 4; see also Doc. 8, Debtors’ Br., 12 (stating that

after Debtors rejected the Wyoming Springs lease, OLP “pursued a relentless onslaught of hyper-

aggressive litigation”). To start, OLP filed a proof of claim against the estate—a general unsecured

claim for $2,797,610.64 in damages arising from the rejection of the lease. Claim No. 39, In re Senior

Care Ctrs., LLC, No. 18-33967-sgj11 (Bankr. N.D. Tex. Feb. 11, 2019), Claim Register No. 39-1.

Additionally, OLP objected to various forms of relief Debtors sought in the bankruptcy case. See, e.g.,

                                                  -2-
  Case 3:19-cv-02722-B Document 11 Filed 02/18/21                      Page 3 of 22 PageID 2388



Doc. 2-1, R., 46, 92, 218–19, 233, 278. Finally, OLP appealed a tax ruling in favor of Debtors and

initiated an adversary proceeding against Debtors in August 2019. Id. at 181, 203, 220, 266.

        At an August 27, 2019, evidentiary hearing, Debtors and OLP announced that they had

reached a global settlement of all their disputes (“the Settlement Agreement”). See Doc. 9-2,

Debtors’ App., 94.1 The terms of the Settlement Agreement were discussed on the record at the

August 27 hearing. Doc. 9-2, Debtors’ App., 113–28. The terms announced at the August 27

hearing included a “mutual release[]” of “any claims arising from or relating to what has been

euphemistically referred to as the document breach . . . involving the former executive director of

the facility[.]” Id. at 119.

        The “document breach” to which the Settlement Agreement refers is an alleged Health

Insurance Portability and Accountability Act (“HIPAA”) violation that occurred earlier in the

summer. See Doc. 3, Harden Br., 11–14; Doc. 7, OLP Br., 5. Apparently, the executive director at

Wyoming Springs released documents containing HIPAA-protected patient information to the

potential successor operator of Wyoming Springs and to OLP’s broker. Doc. 7, OLP Br., 5. Harden

points to an email from an associate of counsel for Debtors addressed to counsel for OLP stating that

the documents released “contained patient names, social security numbers, and various intimate

health information” and acknowledging that OLP “willfully solicited” those documents knowing their

release would amount to a privacy violation. See Doc. 2-2, R., 535. Thus, according to Harden, OLP

may be liable to Debtors for its role in a HIPAA violation. See id. Regardless of OLP’s role in


        1
         Though the transcript of the August 27 hearing is not part of the official record on appeal, the
Court may take judicial notice of bankruptcy court records that “cannot reasonably be questioned in deciding
a bankruptcy appeal.” Freewood Grp., LLC v. Park Place Motorcars, Ltd., 2018 WL 4002475, at *8 n.5 (N.D.
Tex. Aug. 22, 2018).

                                                    -3-
  Case 3:19-cv-02722-B Document 11 Filed 02/18/21                  Page 4 of 22 PageID 2389



soliciting the documents, however, it later became clear that the information released was likely only

a “rent roll” intended to assure the potential buyer of Wyoming Springs that the facility was properly

collecting money from its tenants. Doc. 2-3, R., 623–24, 633.

       Following the August 27 hearing, Debtors and OLP finalized the terms of the Settlement

Agreement, including the release of claims arising from the HIPAA violations, and on October 8,

2019, Debtors filed a motion seeking expedited consideration and approval of the Settlement

Agreement. Doc. 2-2, R., 403–26. Among other things, the Settlement Agreement provided that

OLP would: (1) accept a reduced administrative expense priority claim of $1,400,000 (down from

over $2,000,000), which would be deemed satisfied by the application of a $584,000 security deposit;

(2) withdraw all pending motions in the bankruptcy case and dismiss its pending adversary

proceeding; (3) dismiss its pending appeal of the tax ruling; and (4) support confirmation of Debtors’

proposed plan of reorganization. Id. at 413–14.

       On October 11, 2019, Debtors filed a corresponding motion for expedited entry of an order

approving the operations transfer agreement (“OTA”) under which Wyoming Springs would transfer

to a new operator. Id. at 429–506. On October 22, 2019—fourteen days after the finalized

Settlement Agreement was filed and eleven days after the finalized OTA was filed—the bankruptcy

court held an expedited hearing on the Settlement Agreement and the OTA. Doc. 2-1, R., 333–34.

At the October 22 hearing, the bankruptcy court heard testimony from Debtors’ chief restructuring

officer, Mr. O’Halloran, and heard oral argument from counsel as to the merits of approving the

Settlement Agreement. See generally Doc. 2-3, R., 596–638. The bankruptcy court overruled

Harden’s objections as to the expedited nature of the hearing and as to approval of the Settlement

Agreement. Id. at 636–37. The bankruptcy court ultimately approved the Settlement Agreement and

                                                  -4-
  Case 3:19-cv-02722-B Document 11 Filed 02/18/21                  Page 5 of 22 PageID 2390



entered an order to that effect on October 25, 2019. Doc. 2-1, R., 5–8. Harden timely appealed from

that order on November 8, 2019. Id. at 1–4.

       Harden raises three related issues on appeal. First, Harden argues that the bankruptcy court

was not fully apprised of the facts underlying the Settlement Agreement—particularly, the degree

of Debtors’ potential exposure for the HIPAA violation. Doc. 3, Harden Br., 7–8. Second, Harden

argues the bankruptcy court erred in conducting an expedited hearing on the Settlement Agreement

and the OTA without ordering additional discovery into the basis for the settlement. Id. at 8. Third,

Harden suggests that the bankruptcy court erred generally in approving the Settlement Agreement.

Id. at 9. OLP responds to each of Harden’s points of error. See generally Doc. 7, OLP Br. Like OLP,

Debtors respond to each of Harden’s points of error, but they also raise the additional argument that

this appeal is equitably and statutorily moot. Doc. 8, Debtors’ Br., 23–27. Harden filed a reply brief

in support of its appeal. See Doc. 10, Harden Reply. The appeal is fully briefed and ripe for review.

                                                 II.

                                      LEGAL STANDARD

       Final judgments, orders, and decrees of a bankruptcy court may be appealed to a federal

district court. 28 U.S.C. § 158(a). Because the district court functions as an appellate court in this

scenario, it applies the same standards of review that federal appellate courts use when reviewing

district court decisions. In re Webb, 954 F.2d 1102, 1103–04 (5th Cir. 1992). Thus, a district court

reviews the bankruptcy court’s findings of fact for clear error and its conclusions of law or mixed

questions of law and fact de novo. In re McLain, 516 F.3d 301, 307 (5th Cir. 2008); In re SI

Restructuring, Inc., 542 F.3d 131, 135 (5th Cir. 2008). A factual finding is clearly erroneous when,

“although there is evidence to support it, the reviewing court on the entire evidence is left with a

                                                 -5-
  Case 3:19-cv-02722-B Document 11 Filed 02/18/21                      Page 6 of 22 PageID 2391



definite and firm conviction that a mistake has been committed.” In re Braniff Airways, Inc., 783 F.2d

1283, 1287 (5th Cir. 1986) (quoting Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985)).

It is insufficient that the reviewing court, upon examining the evidence, would merely have decided

differently if sitting as the trier of fact. Id. (quoting Anderson, 470 U.S. at 573). In conducting a “clear

error” review, the court must give due regard to the opportunity of the bankruptcy judge to

determine the credibility of the witnesses. In re Dennis, 330 F.3d 696, 701 (5th Cir. 2003). De novo

review of the bankruptcy court’s conclusions of law, on the other hand, “requires this court to make

a judgment independent of the bankruptcy court’s, without deference to that court’s analysis and

conclusions.” In re Lawler, 106 B.R. 943, 952 (N.D. Tex. 1989) (citing Moody v. Amoco Oil Co., 734

F.2d 1200, 1210 (7th Cir. 1984)).

                                                    III.

                                               ANALYSIS

        The Court begins by addressing Debtors’ contention that this appeal is moot. Finding that

the appeal is not moot, the Court turns to the merits of the appeal. The Court first addresses

Harden’s contention that the bankruptcy court erred in expediting consideration of the Settlement

Agreement, including Harden’s position that the bankruptcy court should have ordered further

discovery before approving the Settlement Agreement. Finally, the Court addresses Harden’s

argument that the bankruptcy court erred in approving the Settlement Agreement, including

Harden’s contention that the bankruptcy court was not adequately apprised of the facts underlying

the Settlement Agreement. Finding no error on the part of the bankruptcy court, this Court

AFFIRMS the bankruptcy court’s approval of the Settlement Agreement in all respects and

DISMISSES Harden’s appeal WITH PREJUDICE.

                                                    -6-
  Case 3:19-cv-02722-B Document 11 Filed 02/18/21                    Page 7 of 22 PageID 2392



A.      This Appeal Is Not Moot.

        In their brief, Debtors raise the issue of mootness. Doc. 8, Debtors’ Br., 8. Particularly,

Debtors posit that this appeal should be “dismissed as moot under the doctrines of equitable and

statutory mootness because Harden failed to obtain a stay pending appeal, the Debtors’ plan has been

substantially consummated, and all of the transactions contemplated under the Settlement

Agreement and OTA Order have occurred and cannot be unwound.” Id. at 23 (footnote omitted).

The Court disagrees.

        1.      Equitable Mootness

        The doctrine of equitable mootness “prevent[s] appeals that threaten to unravel a particularly

interrelated confirmation plan.” Matter of Sneed Shipbuilding, Inc., 916 F.3d 405, 407 (5th Cir. 2019)

(citing In re Manges, 29 F.3d 1034, 1038–39 (5th Cir. 1994)). It “allows courts to abstain from

appeals of plan confirmation orders, allowing the interrelated web of parties to rely on a final

decision.” Id. at 408. In the Fifth Circuit, courts should be “hesitant to invoke equitable mootness”

and should “treat[] it as a ‘scalpel rather than an axe.’” Id. at 409 (quoting In re Pac. Lumber Co., 584

F.3d 229, 240 (5th Cir. 2009)).

        In determining whether a matter is equitably moot, a court considers the following three

factors: “(1) whether a stay has been obtained, (2) whether the plan has been substantially

consummated, and (3) whether the relief requested would affect either the rights of parties not

before the court or the success of the plan.” In re San Patricio Cnty. Cmty. Action Agency, 575 F.3d

553, 558 (5th Cir. 2009) (internal quotations omitted) (quoting In re Manges, 29 F.3d at 1039).




                                                  -7-
  Case 3:19-cv-02722-B Document 11 Filed 02/18/21                   Page 8 of 22 PageID 2393



       This appeal is not equitably moot. First, Harden does not appeal the confirmation of a

bankruptcy plan; rather, it appeals the approval of a settlement of claims against the estate and

Debtors. While the Fifth Circuit has recognized that “some courts outside [the] circuit have

employed equitable mootness when reviewing settlement agreements, not just plan confirmations,

in particularly messy cases,” it has declined “to expand equitable mootness into [such a] new

frontier[].” Sneed, 916 F.3d at 409. Debtors supply no authority that suggests this Court should apply

the doctrine of equitable mootness to the bankruptcy court’s order approving the Settlement

Agreement.

       Moreover, even if this Court were inclined to find that equitable mootness extends to

settlement agreements, this is not a “particularly messy case” warranting application of the doctrine.

See id. Indeed, “[e]quitable mootness is aimed at limiting review of complex plans whose

implementation has substantial secondary effects.” Id. (citation omitted). And “this settlement and

sale [are] not sufficiently complex.” Id. As the Court will discuss below, it is unclear on this record

whether the sale at issue has been consummated in the first place. See infra Section III.A.2. But even

if it has, unwinding it would simply involve transferring ownership of the nursing home back to the

estate. As Harden points out, “Debtors have not provided evidence that potentially having to litigate

with OLP would substantially impact the plan, nor that any specific third parties actually based their

support of the plan on the Settlement Order.” Doc. 10, Harden Reply, 11. This matter is not

equitably moot.

       2.      Statutory Mootness

       “Section 363(m) patently protects, from later modification on appeal, an authorized sale

where the purchaser acted in good faith and the sale was not stayed pending appeal.” In re O’Dwyer,

                                                 -8-
  Case 3:19-cv-02722-B Document 11 Filed 02/18/21                     Page 9 of 22 PageID 2394



611 F. App’x 195, 199 (5th Cir. 2015) (per curiam) (quoting Gilchrist v. Westcott (In re Gilchrist), 891

F.2d 559, 560 (5th Cir. 1990)). The doctrine of statutory mootness thus “limits the ability of

appellate courts to review the sale of estate property when the order approving the transaction is not

stayed.” Sneed, 916 F.3d at 409 (citing 11 U.S.C. § 363(m)). The doctrine assures buyers of estate

property that “once the bankruptcy court approves the sale and it is consummated (that is, the order

is not stayed), then no appellate court can later second-guess the deal.” Id. at 409–10.

        Even though Harden does not appeal the order approving the OTA, Debtors contend that

statutory mootness applies because that order “is inextricably intertwined with the Settlement

Order[,]” and “[t]here is no way to sever the settlement from the sale, as the settlement was a

necessary prerequisite for the sale to proceed.” Doc. 8, Debtors’ Br., 27. But Debtors only baldly

assert that “the sale transaction under the OTA Order has closed.” Id. It is not clear to the Court

that this is accurate.

        Debtors cite no closing documents or otherwise prove that the sale has closed. Nor do the

documents in the record related to the sale clearly indicate whether the sale has closed. First, the

order approving the OTA states that it “is effective and enforceable immediately upon entry, no stay

applies, and the Debtors may complete the transactions contemplated hereby immediately.” Doc. 9-2,

Debtors’ App., 140 (emphasis added). Further, while the OTA defines a 9019 Order as a “final and

non-appealable order of the Bankruptcy Court settling, releasing, and discharging any and all Claims

. . . of Landlord under, and in any way relating to, the real property lease covering the facility . . . ,”

Doc. 2-2, R., 476, it does not indicate that a 9019 Order triggers closing. Thus, the documents

attendant to the sale of Wyoming Springs to a new operator suggest that the sale may have closed;

however, they do not establish that it has.

                                                   -9-
 Case 3:19-cv-02722-B Document 11 Filed 02/18/21                    Page 10 of 22 PageID 2395



        Moreover, the Settlement Agreement, the basis for the appeal, states that its “effective date”

is the “date of entry of a final, nonappealable order by the Bankruptcy Court approving,

implementing, and authorizing the Debtors to undertake the terms of” the agreement. Id. at 414. The

order approving the Settlement Agreement is currently on appeal. Thus, it is clearly not a final,

nonappealable order. By its own terms, the Settlement Agreement is not yet effective. Harden posits,

and the Court agrees, that if the Settlement Agreement and the OTA are “inextricably intertwined”

and “necessary prerequisite[s]” of each other as Debtors suggest, then the sale of Wyoming Springs

has likely not closed. Doc. 8, Debtors’ Br., 27. In any event, given the lack of certainty as to whether

the sale at issue has closed, the Court declines to find this appeal statutorily moot.

        Declining to dismiss this appeal as moot, the Court now addresses the issues Harden raises.

B.      The Bankruptcy Court Did Not Abuse Its Discretion in Expediting the Hearing.

        Harden appeals on the ground that the bankruptcy court “err[ed] in conducting an expedited

hearing on the proposed settlement[, thus] . . . [i]mprovidently [r]ush[ing] its [r]uling[.]” Doc. 3,

Harden Br., 8, 22. Relatedly, Harden states that the bankruptcy court erred in approving the

Settlement Agreement without permitting Harden to conduct further discovery. Id. at 23–24. The

Court disagrees with both contentions.

        Under the Federal Rules of Bankruptcy Procedure, the debtor, trustee, and all creditors are

entitled to “at least 21 days’ notice by mail of . . . the hearing on approval of a compromise settlement

. . . , unless the court for cause shown directs that notice not be sent[.]” Fed. R. Bankr. P.

2002(a)(3). “The purpose of the notice requirement of Rule 2002 is to provide parties with a

pecuniary interest in the settlement an opportunity to object to a settlement agreement that is

unsatisfactory.” In re Triple E Transp., Inc., 169 B.R. 368, 373 (E.D. La. 1994) (citation omitted).

                                                  -10-
 Case 3:19-cv-02722-B Document 11 Filed 02/18/21                    Page 11 of 22 PageID 2396



“Significantly, [the appellate court] may find that the [b]ankruptcy [c]ourt had good cause to

shorten the notice period even where the [b]ankruptcy [c]ourt does not expressly make findings of

good cause.” Advantage Healthplan, Inc. v. Potter, 391 B.R. 521, 551 (D.D.C. 2008), aff’d sub nom.

Greater Se. Cmty. Hosp. Found. Inc. v. Potter, 586 F.3d 1 (D.C. Cir. 2009) (citing Triple E Transp.,

169 B.R. at 373). A trial court’s ruling regarding “scheduling matters” is reviewed for “abuse of

discretion.” Brown v. DFS Servs., L.L.C., 434 F. App’x 347, 350 (5th Cir. 2011); see also In re S.

Willow Creek Farm, 1999 WL 1244511, at *1 (10th Cir. B.A.P. 1999) (table opinion) (applying

abuse-of-discretion standard to the bankruptcy court’s decision to reduce the time for a hearing).

Likewise, a bankruptcy court’s “decision to limit discovery is reviewed for abuse of discretion.” See

In re Linn Energy, L.L.C., 936 F.3d 334, 345 (5th Cir. 2019).

        Here, the bankruptcy court shortened the required hearing notice time frame from twenty-

one days to fourteen days, expressly finding that the notice period was “not egregiously” shortened

and that “notice [was] sufficient under the circumstances, particularly where . . . the pertinent terms

of th[e] settlement” were heard “almost two months” prior. See Doc. 2-3, R., 608. The Court

considers this an express finding of cause to shorten the notice period. But even if it is not, the Court

finds that there was indeed cause to shorten the notice period. Thus, it was not an abuse of discretion

to hold an expedited hearing.

        As the bankruptcy court noted on the record at the hearing, the terms of the settlement were

announced at a hearing on August 27, 2019, almost two months prior to the hearing on the

settlement. Doc. 9-2, Debtors’ App., 113–28 (announcing terms of settlement). The terms

announced on the record at this hearing included a “mutual release[]” of “any claims arising from

or relating to what has been euphemistically referred to as the document breach . . . involving the

                                                  -11-
 Case 3:19-cv-02722-B Document 11 Filed 02/18/21                    Page 12 of 22 PageID 2397



former executive director of the facility[.]” Id. at 119–20. Counsel for Harden was present for the

reading of these terms. Id. at 130 (reflecting counsel for Harden present at hearing); id. at 112

(noting that “[e]verybody can stay” to hear the terms of the agreement).

        Thus, the purpose of the notice requirement—“to provide parties with a pecuniary interest

in the settlement an opportunity to object to a settlement agreement that is unsatisfactory”—was

satisfied. Triple E Transp., Inc., 169 B.R. at 373. Given that the parties had notice of the terms of the

settlement agreement on August 27, 2019, including that the Debtors’ claims arising from the

HIPAA breach would be released, there was cause to shorten the hearing notice period by seven

days. See Advantage Healthplan, 391 B.R. at 551 (“Indeed ‘[a] bankruptcy procedural rule requiring

notice is adequately complied with if a party not receiving formal notice receives actual notice and

has an adequate opportunity to raise his objections.’” (quoting In re Glinz, 66 B.R. 88, 91 (D.N.D.

1986))). The Court declines to find it was an abuse of discretion by the bankruptcy court in

expediting the hearing.

        Likewise, the bankruptcy court’s decision to approve the Settlement Agreement without

allowing further discovery was not an abuse of discretion. As explained above, there was cause to

shorten the notice period and conduct the hearing on an expedited basis. Thus, there was cause to

conduct the hearing absent further discovery. Moreover, as explained more fully below, the

bankruptcy court was properly apprised of the facts underling the Settlement Agreement when it

approved the Settlement Agreement. See infra Section III.C.1. Thus, the Court finds no abuse of

discretion in the bankruptcy court’s limiting further discovery.




                                                  -12-
 Case 3:19-cv-02722-B Document 11 Filed 02/18/21                      Page 13 of 22 PageID 2398



C.      The Bankruptcy Court Did Not Abuse Its Discretion in Approving the Settlement Agreement.

        Harden suggests that the bankruptcy court erred in approving the Settlement Agreement,

generally. Doc. 3, Harden Br., 9. Harden further posits that the bankruptcy court erred in not fully

apprising itself of the extent of Debtors’ exposure arising out of OLP’s HIPAA violation before

approving the Settlement Agreement. Id. at 7–8. The Court disagrees.

        It is well-settled that a bankruptcy court’s order approving a settlement agreement is reviewed

for abuse of discretion. In re Foster Mortg. Corp., 68 F.3d 914, 917 (5th Cir. 1995) (“This Court

should review the Bankruptcy Court’s approval of the compromise settlement for abuse of

discretion.” (citing In re Emerald Oil Co., 807 F.2d 1234, 1239 (5th Cir. 1987); In re Jackson Brewing

Co., 624 F.2d 599, 602–03 (5th Cir. 1980))); See also In re Bodenheimer, Jones, Szwak, & Winchell

L.L.P., 592 F.3d 664, 668 (5th Cir. 2009); In re Age Refining, Inc., 801 F.3d 530, 539 (5th Cir. 2015);

DeepRock Venture Partners LP v. Beach, 2017 WL 1293090, at *4 (N.D. Tex. Apr. 4, 2017), aff’d sub

nom. In re Beach, 731 F. App’x 322 (5th Cir. 2018).2 “[A] bankruptcy court abuses its discretion

when it bases its decision on legally incorrect principles,” Bodenheimer, 592 F.3d at 675, or on clearly

erroneous facts. See In re Cahill, 428 F.3d 536, 539 (5th Cir. 2005).

        “A bankruptcy court may approve a compromise settlement of a debtor’s claim pursuant to

Bankruptcy Rule 9019(a).” Foster Mortg. 68 F.3d at 917. Settlements should be approved “only when

[they are] fair and equitable and in the best interest of the estate.” Id. (citing, inter alia, Jackson

Brewing, 624 F.2d at 602). Thus, the bankruptcy court “must compare the ‘terms of the compromise

with the likely rewards of litigation.’” Id. (quoting Jackson Brewing, 624 F.2d at 602). “When


        2
          No party acknowledges that the abuse-of-discretion standard applies to this issue. Doc. 3, Harden
Br., 8; Doc. 7, OLP Br., 2; Doc. 8, Debtors’ Br., 8–9.

                                                   -13-
 Case 3:19-cv-02722-B Document 11 Filed 02/18/21                        Page 14 of 22 PageID 2399



considering a compromise settlement,” bankruptcy courts in the Fifth Circuit must consider the

following factors:

        (1) the probability of success in the litigation, with due consideration for the
        uncertainty in fact and law,
        (2) the complexity and likely duration of the litigation and any attendant expense,
        inconvenience and delay,
        ...
        [(3)] the amount of creditor support for the compromise settlement[, and]
        ...
        [(4) the] extent to which the settlement is truly the product of arms-length
        bargaining and not of fraud or collusion.

Id. at 917–18 (citing Jackson Brewing, 624 F.2d at 609). A court may also consider “all other factors

bearing on the wisdom of the compromise.” Id. at 917 (citing Jackson Brewing, 624 F.2d at 609).

        The Court assesses each of these factors in turn and concludes that the bankruptcy court

properly considered them in approving the settlement agreement. Thus, the bankruptcy court did

not abuse its discretion.

        1.      Probability of Success in the Litigation

        Importantly, Harden does not assert that the bankruptcy court failed to properly assess OLP’s

probability of success on its claims against Debtors arising from Debtors’ rejecting the Wyoming

Springs lease—the claims that are resolved by the Settlement Agreement.3 Rather, Harden’s primary

objection to the Settlement Agreement concerns the claims waived by Debtors against OLP arising

from the HIPAA breach. Doc. 3, Harden Br., 19–20. Harden acknowledges that the bankruptcy

court heard testimony from Mr. O’Halloran at the October 22 hearing regarding the HIPAA breach,



        3
         Being that those claims were brought in the bankruptcy itself, and in an adversary proceeding before
the bankruptcy court, this Court finds that the bankruptcy court was properly apprised of the facts underlying
them and properly considered the likelihood of their success.

                                                    -14-
 Case 3:19-cv-02722-B Document 11 Filed 02/18/21                    Page 15 of 22 PageID 2400



Id. at 14–15, but Harden posits that the evidence before the bankruptcy court was insufficient for

it to evaluate the value of those claims. Id. at 19. According to Harden, the testimony of Debtors’

CRO did not disclose “what information was released,” “the range of possible losses that Debtors’

could suffer as a result of the HIPAA violations, including by private negligence suits by patients,”

the degree of OLP’s culpability, “[w]hat other statutes may have been violated,” the potential cost

“to litigate the HIPAA issues with OLP” and potential recoveries therefrom, the complexity of the

potential litigation, and the “value to the estate . . . of preserving the claims against OLP[.]” Id.

       But Harden ignores that “[u]nder the first [Foster Mortgage] factor, the court does not

conduct a mini-trial, but the court does apprise itself of the relevant facts and law to make an

informed decision.” In re Imperial Tooling & Mfg., Inc., 314 B.R. 340, 342 (Bankr. N.D. Tex. 2004);

see also In re Cajun Elec. Power Co-op, Inc., 119 F.3d 349, 356 (5th Cir. 1997) (“The judge need only

apprise himself of the relevant facts and law so that he can make an informed and intelligent

decision.”). In any event, the bankruptcy court properly considered the potential merits of the claims

by Debtors against OLP arising from the HIPAA breach.

       Indeed, the bankruptcy court heard testimony that the entity that received the confidential

information in violation of HIPAA would later become “entitled to” the information, as that entity

is the buyer under the OTA. Doc. 2-3, R., 599, 623. Thus, Mr. O’Halloran testified that there would

be “difficulty in obtaining damages” for the HIPAA violation. Id. at 599, 623. Moreover, the

bankruptcy court heard testimony that the patient-related information released “wasn’t specific

medical information.” Id. at 615. Rather, it was “a rent roll” that “did not include anything personal

other than the name and the fact that” the individual was a facility resident. Id. at 623. In fact, Mr.



                                                 -15-
 Case 3:19-cv-02722-B Document 11 Filed 02/18/21                  Page 16 of 22 PageID 2401



O’Halloran noted that the information released could have been gleaned by “walking through the

facility” and simply observing the tenants’ names on their doors. Id.

       While Mr. O’Halloran admitted that Debtors are “still looking through to make sure there’s

nothing else out there” that has been released contrary to HIPAA, id. at 615, “[s]o far,” all that has

been discovered to have been released was the rent roll. Id. at 617–18. And the Debtors’

“expectation is that there is nothing [more] there” because “so far” the investigation into further

HIPAA breaches has “found nothing.” Id. at 622.

       In sum, Mr. O’Halloran testified:

       We have made a determination that the exposure is a minimal exposure, if indeed it
       is considered to be an exposure. We obviously don’t know what a regulator might
       impose as a fine. But assuming a reasonable regulator, and assuming that they did
       their work, they would see that the intent of the exchange of information was not
       giving fresh information out but was just a verification of information. And so we
       believe and we assume that the regulators would be reasonable, and therefore there
       would, if there was a fine, it would be minimal. Our expectation would – it would be
       no fine.


Id. at 626. Debtors’ CRO based this conclusion in part on a conversation with a former regulator who

likewise “did not see [the alleged HIPAA breach] as a big issue.” Id. at 627.

       Based on this evidence, the bankruptcy court overruled the pending objections to the

Settlement Agreement, finding the arguments regarding the HIPAA violations “overblown.” Id. at

637–38. Moreover, the bankruptcy court explicitly found that “the wisdom of the[] releases ha[d]

been shown by the record[.]” Id. at 638. Aside from generally suggesting further discovery, Harden

cites no particular evidence the bankruptcy court should have gathered or considered. And the

Court does not credit Harden’s speculations that “other statutes may have been violated” by the




                                                -16-
 Case 3:19-cv-02722-B Document 11 Filed 02/18/21                     Page 17 of 22 PageID 2402



HIPAA breach and that individual patients may bring “private negligence suits.” Doc. 3, Harden Br.,

19.

        In sum, the bankruptcy court properly considered the likelihood of success of the claims at

issue—those against OLP arising from the HIPAA violations being released by Debtors. Contrary

to Harden’s assertion, this Court finds that the bankruptcy court was properly apprised of the facts

underlying those claims by the testimony of Mr. O’Halloran.

        Harden’s cited authority does not persuade the Court otherwise. Harden states that Protective

Committee for Independent Stockholders of TMT Trailer Ferry, Inc. v. Anderson (TMT Trailer), 390 U.S.

414 (1968) is “strikingly similar” to this case. Doc. 3, Harden Br., 20–21. But aside from quoting a

portion of TMT Trailer where the Supreme Court vacated an order approving a compromise

settlement in a bankruptcy matter for failure to properly evaluate potential claims, Harden does not

explain how this case is “strikingly similar” to TMT Trailer. Id. (quoting TMT Trailer, 390 U.S. at

440–41). The Court finds that it is not.

        TMT Trailer concerned a debtor that owned and operated a sea-going freight business. TMT

Trailer, 390 U.S. at 419. The district court approved a plan of reorganization, which, among other

things, permitted the claims of two particular creditors: the Caplan mortgage group and M–S, in full.

Id. at 422–25. However, the trustee had previously concluded following an investigation that the

debtor “had substantial causes of action against holders of the Caplan mortgage” for “gross

mismanagement” of the debtor’s business. Id. at 421. Moreover, the record suggested that M–S could

be liable to the debtor for faulty design and repair of one of the debtor’s ships. Id. at 429. Ultimately,

the district court allowed both claims in full on the grounds that “the prospect of material reduction

in the amount of these claims does not warrant the extensive litigation that would otherwise be

                                                  -17-
 Case 3:19-cv-02722-B Document 11 Filed 02/18/21                    Page 18 of 22 PageID 2403



required[.]” Id. at 432–33. But importantly, in doing so, the district court did not make “reference

to any of the objections that had been filed or to the substantial facts in the record tending to cast

doubt upon the Caplan mortgage and M–S claims[.]” Id. at 433. Instead, the district court “accepted

the bald conclusions of the trustee . . . despite the fact that the trustee had once concluded that the

Caplan mortgage was null and void and that [the debtor] had sizeable setoffs against its holders [and]

. . . the fact that the trustee had once sought [investigation] of the M–S claims[.]” Id. (emphasis

added).

        The Supreme Court found the district court’s inquiry into the Caplan mortgage group’s and

M–S’s claims insufficient, id. at 434, noting that “nothing in th[e] record indicate[d]” that the trial

court ever “had before it facts which showed the claims against the Caplan mortgage and its holders

to be without merit[.]” Id. at 437 . The record before this Court is not, as Harden suggests, “strikingly

similar” to that of TMT Trailer. To the contrary, in TMT Trailer, there was “nothing in [the record]

which could provide a sound basis for concluding that the claims against [Caplan] mortgage and its

holders were unmeritorious.” Id. at 436. Here, however, there is ample support for the bankruptcy

court’s conclusion that Debtors’ potential claims against OLP arising from the HIPAA breach were

unmeritorious. Namely, the bankruptcy court heard testimony from Mr. O’Halloran that the

information revealed was just a rent roll. And the bankruptcy court made a finding to that effect.

Moreover, there was testimony before the bankruptcy court indicating the information revealed was

not medical information; rather, it was simply names and perhaps social security numbers. This

evidence before the bankruptcy court provided “a sound basis for concluding” that Debtors’ potential

claims against OLP were unmeritorious. Id.



                                                  -18-
 Case 3:19-cv-02722-B Document 11 Filed 02/18/21                     Page 19 of 22 PageID 2404



        Nor is this case like TMT Trailer with respect to the M–S claims. This Court acknowledges

that the Supreme Court admonished the district court’s lack of investigation into the M–S claims.

But a lack of investigation is not what occurred here. Again, during a substantial portion of a day-

long hearing, the bankruptcy court heard competent testimony of Mr. O’Halloran and considered

the objections to the Settlement Agreement. The Court does not deem this an abuse of discretion.

        Harden also cites In re Missionary Baptist Foundation of America Inc., 796 F.2d 752, 761 (5th

Cir. 1986), for the proposition that a bankruptcy court must make sufficient factual determinations

on which an appellate court can base its review. Doc. 3, Harden Br., 21. Be that as it may, the

bankruptcy court made sufficient factual findings here.

        Finally, Harden cites In re Fugazy, 150 B.R. 103, 106 (Bankr. S.D.N.Y. 1993), for the

proposition that a “proposed settlement must be found to be reasonably equivalent to the value of

the potential claim which would be surrendered as a result of the settlement.” Id. Harden cites no

further authority indicating this rule applies in the Fifth Circuit. For the reasons explained above,

the bankruptcy court complied with the rules in the Fifth Circuit regarding assessing the merits of

claims surrendered in a settlement agreement.

        2.      The Complexity and Likely Duration of the Litigation and Any Attendant Expense,
                Inconvenience, or Delay

        The record also demonstrates that the bankruptcy court considered the complexity and likely

duration of the pending litigation by OLP and the attendant expense, inconvenience, and potential

delay deriving from that litigation.

        The bankruptcy court was presented with testimony that “over the course of this case,” OLP

has “taken the position . . . that [its] claims for administrative rent . . . continually increase[],” and


                                                  -19-
 Case 3:19-cv-02722-B Document 11 Filed 02/18/21                      Page 20 of 22 PageID 2405



there is “[n]o reason to think that [OLP] won’t” “assert the maximum amount of claim it thinks it’s

entitled to” if the Settlement Agreement is not approved. Doc. 2-3, R., 618–19. Moreover, the

settlement would involve the waiver of a pending appeal by OLP regarding the “payment of property

taxes” where “[a]lmost $100,000” is at issue. Id. at 619.4 Thus, according to Mr. O’Halloran, entering

the settlement agreement would “save the Debtors additional litigation costs.” Id. Finally, ending the

litigation by OLP against Debtors would ensure that the living facility would not have to close,

mitigating the need for the elderly residents to move. Doc. 2-3, R., 620. Ultimately, Mr. O’Halloran

testified that in Debtors’ “business judgment,” the settlement agreement was “a good result for the

Debtors” because “it allow[ed] for the continued care of the tenants in the facilities without

interruption” and it “reduce[d] potential claims that could have existed against the estate[.]” Id. at

616–17.

       In approving the settlement, the bankruptcy court expressly recognized that “there was a lot

of litigation leading up to th[at] point, and th[e] settlement [would] avoid[] further burdensome and

expensive and lengthy litigation with OLP, not the least of which was an appeal that [would] be

resolved regarding certain tax liability with regard to th[e] compromise.” Id. at 637. Moreover, the

bankruptcy court noted that a “two[-]million dollar administrative expense claim assertion is

eliminated with th[e] compromise.” Id. Finally, and “most important[ly],” the settlement would avoid

“potential closure of this facility and peace for the residents with a new operator coming in.” Id.




       4
           OLP suggests there was up to $300,000 in dispute in the pending tax appeal. Doc. 7, OLP Br., 4.

                                                   -20-
 Case 3:19-cv-02722-B Document 11 Filed 02/18/21                   Page 21 of 22 PageID 2406



       Accordingly, it is clear that in approving the settlement, the bankruptcy court considered the

complexity of the pending litigation and the expense it caused the estate. Thus, the bankruptcy

properly considered the second Foster Mortgage factor.

       3.      Amount of Creditor Support

       The record also demonstrates that the bankruptcy court considered the amount of creditor

support for the Settlement Agreement. At the hearing, counsel for Harden alerted the bankruptcy

court that Harden was “not the only creditor objecting” to the Settlement Agreement and that

“CapStar partners, . . . a large group of large creditors, joined in [Harden’s] objection.” Id. at 603.

But counsel for Harden then clarified that “CapStar Partners is a group of security holders that used

to own Harden,” and that its investors still “indemnif[y] Harden from claims like” those brought by

OLP. Id. Thus, the bankruptcy court was not only apprised of which creditors objected to the

Settlement Agreement, but it also understood those creditors’ interest in lodging objections. On this

record, the Court is satisfied that the bankruptcy court adequately considered the amount of creditor

support under Foster Mortgage.

       4.      Result of Arms-length Bargaining and Not of Fraud or Collusion

       Importantly, Harden does not argue that the Settlement Agreement results from fraud. See

generally Doc. 3, Harden Br. In any event, with respect to whether the Settlement Agreement was

the result of arms-length bargaining, counsel for Debtors stated that Debtors “rest on [Mr.

O’Halloran’s] declaration and the representations” therein. Doc. 2-3, R., 631. During the course of

the hearing, Mr. O’Halloran confirmed under oath that he had reviewed the declaration and that

“everything in [it is] true and correct[.]” Id. at 610. Moreover, the Court confirmed that it “ha[d]

the declaration” before it and would accept it as “some testimony.” Id. at 609. Mr. O’Halloran’s

                                                 -21-
 Case 3:19-cv-02722-B Document 11 Filed 02/18/21                  Page 22 of 22 PageID 2407



declaration represents that “[t]he Settlement Agreement was a product of extensive, arms-length

bargaining between the Debtors and OLP” and “provides a fair resolution in light of the legal and

economic risks to the Debtors.” Id. at 550. On this record, the Court is satisfied that the bankruptcy

court considered whether the Settlement Agreement was a result of arms-length bargaining and not

of fraud or collusion.

       In sum, the record establishes that the bankruptcy court satisfied its obligations under Foster

Mortgage in approving the Settlement Agreement. Overall, the Court finds that the settlement is fair,

equitable, and in the best interest of the estate. Thus, the bankruptcy court did not abuse its

discretion in approving it.

                                                 IV.

                                         CONCLUSION

       For the foregoing reasons, the ruling of the bankruptcy court is AFFIRMED in all respects.

This appeal is DISMISSED WITH PREJUDICE.



       SO ORDERED.

       SIGNED: February 18, 2021.




                                                       ________________________________
                                                       JANE J. BOYLE
                                                       UNITED STATES DISTRICT JUDGE




                                                -22-
